


115 HR 3002 IH: Small Business Cyber Training Act of 2017
U.S. House of Representatives
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 3002
IN THE HOUSE OF REPRESENTATIVES

June 22, 2017
Mr. Chabot introduced the following bill; which was referred to the Committee on Small Business

A BILL
To amend the Small Business Act to require cyber certification for small business development center counselors, and for other purposes.

 
1.Short titleThis Act may be cited as the Small Business Cyber Training Act of 2017. 2.Duties of small business development center counselors Section 21 of the Small Business Act (15 U.S.C. 648) is amended by adding at the end the following: 
 
(o)Cyber strategy training for small business development centers 
(1)DefinitionsIn this subsection— (A)the term cyber strategy means resources and tactics to assist in planning for cybersecurity and defending against cyber risks and cyber attacks; and 
(B)the term lead small business development center means a small business development center that has received a grant from the Administration.  (2)Certification programThe Administrator shall establish a cyber counseling certification program, or approve a similar existing program, to certify the employees of lead small business development centers to provide cyber planning assistance to small business concerns. 
(3)Number of certified employeesThe Administrator shall ensure that the number of employees of each lead small business development center who are certified in providing cyber planning assistance under this subsection is not fewer than the lesser of— (A)5; or 
(B)10 percent of the total number of employees of the lead small business development center. (4)Consideration of Small Business Development Center Cyber StrategyIn carrying out this subsection, the Administrator, to the extent practicable, shall consider any cyber strategy methods included in the Small Business Development Center Cyber Strategy developed under section 1841(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2662). 
(5)Reimbursement for certification 
(A)In generalSubject to the availability of appropriations and subparagraph (B), the Administrator shall reimburse a lead small business development center for costs relating to the certification of an employee of the lead small business development center under the program established under paragraph (2). (B)LimitationThe total amount reimbursed by the Administrator under subparagraph (A) may not exceed $350,000 in any fiscal year.. 

